Case 1:20-cv-24385-MGC Document 8 Entered on FLSD Docket 12/14/2020 Page 1 of 4




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                      Case No. 20-24385-Civ-COOKE/O’SULLIVAN

 SANTIAGO CHAPPOTIN
 on behalf of himself and all others
 similarly situated,

 Plaintiff,

 v.

 ALPINE TOWING, INC., a Florida
 Profit Corporation and
 LARRY J. SARAVIA, Individually

 Defendants.
 ____________________________________/
          ORDER OF REFERRAL FOR SETTLEMENT CONFERENCE AND
          ORDER REGARDING COURT PRACTICES AND PROCEDURES
        THIS MATTER came before the Court upon the filing of the Complaint, which the
 Court has reviewed. To efficiently, expeditiously, and economically resolve this dispute, it is
 ORDERED as follows:
 I.     COURT-MANDATED REQUIREMENTS IN FLSA-BASED CASES
        Plaintiff filed an action under the Fair Labor Standards Act, as amended, 29 U.S.C.
 §201 et seq. (“FLSA”), by which the Plaintiff seeks unpaid wages. To assist the Court in the
 management of the case, the Plaintiff is ORDERED to file with the Court a statement of
 claim setting forth the amount of the alleged unpaid wages, the calculation of such wages,
 and the nature of the wages (e.g. overtime or regular) within 21 days from the date of this Order.
 Also within that allotted time, the Plaintiff must serve a copy of this Order, the statement of
 claim, and copies of all documents supporting the claim (e.g. time slips, pay stubs) on the
 Defendant’s counsel. The Plaintiff must, on that same date, additionally file a notice of full
 compliance with this Order.
        The Defendant, within 14 days of service of the Plaintiff’s statement of claim, is
 ORDERED to file with this Court a response to the Plaintiff’s statement and provide the
Case 1:20-cv-24385-MGC Document 8 Entered on FLSD Docket 12/14/2020 Page 2 of 4




 Plaintiff with copies of all documents supporting its defenses. Concurrently, the Defendant
 must file a notice of full compliance with this Order.
        The Parties are hereby advised that this case will be on the Court's FLSA expedited-
 track calendar pursuant to which trial will be set nine months after the Plaintiff files the
 required statement of claim. Furthermore, barring the most extreme of compelling
 circumstances, the Court will not grant any motions for a continuance and/or extensions of time.
        Failure to comply with this Order may result in default, dismissal, and/or sanctions.
 II.    EXPEDITED SERVICE
        It is hereby ORDERED and ADJUDGED that, to expedite the processing of the
 action, Plaintiff will serve the Defendant with a copy of the summons and complaint within
 60 days of the date of this Order. If Plaintiff is unable to do so, Plaintiff must provide an
 explanation to the Court as to the reason why Defendant has not been served within the
 allotted sixty days and must provide a detailed description of the attempts he has made to
 serve Defendant. It is further ORDERED and ADJUDGED that failure to comply with this
 Order may lead to immediate dismissal of this cause.
 III.   REFERRAL OF CASE TO MAGISTRATE JUDGE
        This case is REFERRED to the Honorable John J. O’Sullivan, Chief United States
 Magistrate Judge for the Southern District of Florida, for appropriate resolution of all non-
 dispositive pretrial matters, as well as motions for attorney’s fees and costs and motions for
 sanctions, in accordance with 28 U.S.C. §§ 636(b)(1)(A) and (B). Motions in Limine and any
 motion affecting deadlines set by the Court's Scheduling Order are excluded from this referral,
 unless specifically referred by separate order.
        The Parties are notified that all subsequent pleadings bearing on matters referred to
 the Magistrate Judge must be so designated by setting forth beneath the case number the
 identity of the Magistrate Judge to which the matter has been referred and the date of the
 Order of Reference. Parties shall abide by Chief Magistrate Judge O’Sullivan’s Discovery
 Procedures Order appended to this Order as Attachment A.
        Moreover, this matter is REFERRED for purposes of a settlement conference before
 Judge O'Sullivan, to occur within fourteen (14) days of Defendant(s) filing its/their Response
 to Plaintiff’s Statement of Claim. Counsel shall confer and contact Judge O'Sullivan's
 Chambers prior to the due date for the response by Defendant(s) to Plaintiff’s statement of
Case 1:20-cv-24385-MGC Document 8 Entered on FLSD Docket 12/14/2020 Page 3 of 4




 claim to schedule the settlement conference. Except as provided under Local Rule 16.2.E,
 the appearance of counsel and each party, or representatives of each party with full
 authority to enter into a full and complete settlement, is mandatory. Appearance shall be in
 person; telephonic appearance is prohibited absent court order. All discussions,
 representations, and statements made at the settlement conference shall be confidential and
 privileged.
 IV.       NOTICE OF JOINT MOTIONS
           The parties are hereby notified that multiple Plaintiffs or Defendants must file joint
 dispositive motions with co-parties unless there are clear conflicts of positions or grounds for
 relief.
           DONE and ORDERED in chambers, Miami, Florida, this 12th day of December
 2020.




 Copies furnished to:
 John J. O’Sullivan, Chief U.S. Magistrate Judge
 Counsel of record
Case 1:20-cv-24385-MGC Document 8 Entered on FLSD Docket 12/14/2020 Page 4 of 4




                                           Attachment A


                          DISCOVERY PROCEDURE FOR
                  CHIEF MAGISTRATE JUDGE JOHN J. O'SULLIVAN

        The following discovery procedures apply to all civil cases assigned to United
 States District Judge Marcia G. Cooke.

         If parties are unable to resolve their discovery disputes without Court intervention,
  Chief Magistrate Judge John J. O'Sullivan will set the matter for a hearing. Discovery
  disputes are generally set for hearings on Tuesdays and Thursdays in the 5th Floor
  Courtroom, United States Courthouse, 301 N. Miami Avenue, Miami, Florida.

         If a discovery dispute arises, the moving party must seek relief within fifteen (15)
  days after the occurrence of the grounds for relief, by contacting Chief Magistrate Judge
  O'Sullivan’s Chambers and placing the matter on the next available discovery calendar.
  Chief Magistrate Judge O'Sullivan’s telephone number is (305) 523-5920.

          After a matter is placed on the discovery calendar, the movant shall provide notice
  to all relevant parties by filing a Notice of Hearing. The Notice of Hearing shall briefly
  specify the substance of the discovery matter to be heard and include a certification that
  the parties have complied with the pre-filing conference required by Southern District of
  Florida Local Rule 7.1(a)(3). The parties shall attach to their Notice of Hearing any
  requests for production, requests for admission and interrogatories that are in dispute.
  Generally, no more than ten (10) minutes per side will be permitted.

          No written discovery motions, including motions to compel and motions for
  protective order, shall be filed unless the parties are unable to resolve their disputes at the
  motion calendar, or unless requested by Chief Magistrate Judge O'Sullivan. It is the intent
  of this procedure to minimize the necessity of motions.

          The Court expects all parties to act courteously and professionally in the
  resolution of their discovery disputes and to confer in an attempt to resolve the discovery
  issue prior to setting the hearing. If the parties resolve their dispute prior to the hearing,
  the parties shall immediately call Chambers to cancel the hearing. The Court may impose
  sanctions, monetary or otherwise, if the Court determines discovery is being improperly
  sought or is not being provided in good faith.
